       Case 3:19-cr-00123-SMR-SBJ Document 26 Filed 09/21/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
                         vs.                   )    CASE NO. 3:19-cr-00123
                                               )
TERRANCE LAMONT MASON, JR,                     )
                                               )
                       Defendant.              )

        REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

           The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered

an open plea of guilty to Count 1 of the Indictment. After cautioning and examining the Defendant

under oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea

was knowing and voluntary as to the count, and that the offense charged is supported by an

independent factual basis concerning each of the essential elements of such offense. I further

determine the United States of America has established the requisite nexus between the offense and

the property it seeks in forfeiture. I, therefore, recommend that the plea of guilty be accepted, that a

pre-sentence investigation and report be prepared, and that the Defendant be adjudged guilty and

have sentence imposed accordingly.

_______September 21, 2020________              __________________________________________
Date                                                  STEPHEN B. JACKSON, JR.
                                                  UNITED STATES MAGISTRATE JUDGE

                                               NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from
the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
